DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I claims 1-6, in the reply filed on October 20, 2011, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicants further elected a single grouping of patentably indistinct  mesoporous silica-cobalt as specific a catalyst, a mesoporous silica as a single grouping of patentably indistinct of a metal oxide, CoCl2 as specific catalyst precursor, LiCH2SiMe3 as a specific base, -O-Co-Cl as specific metal oxide with formula –O-M-Lx, Co as a single grouping of patentably indistinct catalytically active metal M, and metalated silica (silica-cobalt) functionalized metal oxide as a single grouping of patentably indistinct functionalized metal oxide.
Claims 7-28 are withdrawn as non-elected Groups and non-elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US 10, 953, 393 B2, and  as evidenced by CN 101376104 A (applicant submitted in IDS).
US ‘393 teaches a method for preparing a catalyst comprising treating MOF (metal oxide with OH group) with a base LiCH2SiMe3, and then reacting catalyst precursor including CoCl2.
Although patent ‘393 does not specific disclose a metal oxide such as silica as per applicant claim 4 and applicant’s elected species, it is well known significant efforts have been devoted to the development of zeolite-, silica- or MOF supported cobalt based heterogeneous hydrogenation catalysts, as evidenced by CN ‘104. The support material is selected from titanium dioxide, zirconium dioxide, aluminium oxide, silicon oxide or mixed oxides thereof and the hydrogenation-active metal is at least one 
It  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the MOF of ‘393 with a silica taught by CN’104 as an alternative porous support material to obtain the invention as specified in the claim 4, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Silica material reacts with a base LiCH2SiMe3 to deprotonate the OH group(s) prior to contact with a catalyst precursor such as CoCl2.
Although the conflicting claims are not identical, they are not patentably distinct from the combined references of US ‘393.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0361370 A1).
Regarding claims 1-6, Lin et al. teach a process of making cobalt functionalized mesoporous silica comprising providing MSU-H mesoporous silica (applicant’s metal oxide with OH group(s)) with a base BuLi or LiCH2SiMe3 ([0065]) and followed with CoCl2.
2 to form –Si-O-CoCl- as the instant claims ([0191] and [0334]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slowing et al. (US 2014/0155670 A1), and in view of Joy III et al. (US 5,008, 090).
Regarding claims 1 and 5-6, Slowing et al. teach a process of making mesoporous silica supported catalyst comprising reacting a mesoporous silica (Abstract) with a base ([0089]) for deprotonation of OH group(s) in silica ([0089]), and then treated with a catalytic precursor including cobalt oxide ([0090]-[0091]).
Although Slowing et al. do not specific teach applicants elected species cobalt precursor CoCl2 as per applicant claims 1 and 6, Joy III et al. teach a silica supported catalyst comprising a catalytic material selected from cobalt oxide and cobalt chloride (col. 6, lines 35-49).
In light of the disclosure of Joy III of the equivalence and interchangeability of cobalt oxide as disclosed in Slowing et al. ([0091]), with cobalt chloride as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the cobalt oxide of Slowing et al with the cobalt chloride taught by Joy III et al. as an alternative cobalt precursor to obtain the invention as specified in the claims 1 and 5-6, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since the combined references of Slowing et al. and Joy III et al. teach all of the claimed reagents, composition and method of making a catalyst, the physical properties [1] 
Regarding claims 2 and 4, as discussed above, the process taught by Slowing et al. comprises  deprotonating the surface OH group(s) of the mesoporous silica as such the attachment of catalyst precursor is facilitated as the instant claim ([0089]-[0091]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Slowing et al. and Joy III as applied to claim 2 above, and further in view of Harbour et al. (US 2007/0281854 A1).
Regarding claim 3, although Slowing et al. do not specific teach a base as per applicant claim 3, Harbour et al. teach treating a surface of metal oxide such as mesoporous silica ([0004]) with a strong base including NaOH ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the NaOH of Harbour et al. with the process of making a catalyst composition taught by the combined references of Joy III et al and Slowing et al to obtain the invention as specified in the claim 3 as an alternative base for deprotonation of OH group(s) in silica, and would expect to achieve the same results. 
Since both Slowing et al. and Harbour et al. teach deprotonation of OH group(s) from mesoporous silica, one would have a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).